74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Herman E. HARSTON, Plaintiff-Appellant,v.P.L. HUFFMAN;  Jimmy L. Hylton, Defendants-Appellees.Herman E. HARSTON, Plaintiff-Appellant,v.Chris PETERSON;  Principal Umberger;  Mr. St. John,Defendants-Appellees.
Nos. 95-7119, 95-7652.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

Herman E. Harston, Appellant Pro Se.  Martha Murphey Parrish, Assistant Attorney General, Richmond, VA;  Peter Duane Vieth, Wooten & Hart, P.C., Roanoke, VA, for Appellees.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  We have reviewed the records and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Harston v. Huffman, No. CA-94-788-R;  Harston v. Peterson, No. CA-94-175 (W.D.Va. July 11, 1995;  June 15, 1995, and Oct. 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED